DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/5/22 have been fully considered but they are not persuasive. The Inoue reference still anticipates the claims though all of previously present claims 1-10 are cancelled and pending claims 11-25 are all new.
Applicant takes the position that Inoue fails to disclose the feature of “the outer lateral surface along the length direction of the base comprises an outer sidewall of the second engaging portion and a side surface of the base along the length direction of the base” because the sides surfaces of Inoue does not include any surface of the attachment guides. Applicant further asserts “instead of providing a cavity structure and guides inside of the cavity structure, the second engaging portion (e.g., sliding rails 36, 37) provided on the top surface of the case in an exposed manner fits with the first engaging portion of the lithium battery.” The Examiner respectfully disagrees.
First, there is nothing in the claim that requires an exposed surface or manner. And second, little in the way of details for the features of the claim are recited. Claim 11 recites that the base comprises an outer lateral surface but no physical characteristics or features of the surface area are recited. In fact, the term “outer lateral surface” is not found in the instant specification and so its broadest reasonable interpretation is given: “all of the sides of the object, excluding its base and top.” There is no requirement for the thickness of the sides or what they can or cannot include. It is the Office’s position that the side (lateral) surface of Inoue (shown in Figure 1 as 6) is structurally integral with the second engaging portion 50. In other words, the outer lateral surface 6 comprises an outer sidewall of the engaging portion 50 as recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2011/0241621 A1).
Regarding claim 1, Inoue discloses an apparatus comprising: a lithium battery 30 provided with a first engaging portion 60 on a bottom surface (see Figure 12); a base 100 comprising a top surface (features depicted in Figure 1) and an outer lateral surface 6 along a length direction (longest dimension of upper case 1A), and a second engaging portion 50 on the top surface (paragraph 54); the top surface comprising a connection portion 2 and the outer lateral surface 6 is integral with the second engaging portion 50 and the side surface of the base (see Figure 1); wherein the second engaging portion 50 is capable of fitting the first engaging portion 60 of the battery 30 (paragraph 1).
Regarding claim 12, Inoue discloses an input/output terminal 12 at an end surface of the base (paragraph 53).
Regarding claims 13 and 14, Inoue discloses that the base comprises a protruding portion 9, wherein the connecting portion 2 extends from the protruding portion 9 (see Figure 1), and a height of the protruding section 9 is greater than a height of the connecting portion 2 (see Figure 9, paragraph 88).
Regarding claim 15, Inoue discloses that the top surface of the base is substantially flat (see Figure 1).
Regarding claim 16, Inoue discloses that the battery 30 has an upper housing 1A and lower housing 1B (see Figure 16).
Regarding claim 17, Inoue discloses an electrical connector terminal 3 provided on the top surface of the base (paragraph 9).
Regarding claim 18, Inoue discloses that connector 34 is electrically connected to terminal 3 (paragraph 83).
Regarding claims 19 and 20, Inoue discloses that the lower housing 1B has an electrical connector 34 and that the engagement portion 60 is a sliding groove (see Figure 12).
Regarding claims 21 and 25, Inoue discloses a plurality of holes 51 and 52 in the middle of the base (paragraph 72 and Figure 2). These holes are capable of heat dissipation since they allow material to pass through them.
Regarding claims 22 and 23, Inoue discloses a mounting recess 36 in the bottom surface of the case 31 (paragraph 88) wherein the electrical connector 34 is provided in the mounting recess 36 (see Figure 12).
Regarding claim 24, Inoue discloses that the sliding groove 60 of the battery has a notch and stopper (see Figure 12).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725